In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1822V
                                        UNPUBLISHED


    ANGELA D. HENDERSON,                                    Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: March 25, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Tetanus-Diphtheria-
                       Respondent.                          Acellular Pertussis (Tdap); Influenza
                                                            (Flu); Shoulder Injury Related to
                                                            Vaccine Administration (SIRVA).


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On December 10, 2020, Angela D. Henderson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of the influenza (“flu”) and tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccines both administered in her left deltoid on October 29,
2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On March 25, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner’s alleged injury is consistent with SIRVA as defined by the Vaccine Injury
Table, and that compensation is appropriate. Specifically, Petitioner had no history of
pain, inflammation, or dysfunction in the shoulder at issue; the onset of Petitioner’s pain
occurred within 48 hours after receipt of an intramuscular vaccination; Petitioner’s pain
and reduced range of motion were limited to the shoulder in which the vaccines were
administered; and no other condition or abnormality was identified to explain Petitioner’s
symptoms. Rule 4(c) Report (citing 42 C.F.R. §§ 100.3(a), (c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2